Citation Nr: 0925164	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  08-03 402A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Medical Center in Des Moines, 
Iowa


THE ISSUE

Entitlement to reimbursement or payment for medical services 
provided at Trinity Regional Medical Center on May 21, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The Veteran had active service from July 1945 to November 
1947.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2007 decision rendered by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Des Moines, 
Iowa.

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA Medical Center via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the Veteran if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for 
reimbursement for medical services.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159 
(2008).  

The VCAA applies to claims for reimbursement of medical 
expenses except when the claim cannot be substantiated under 
the law or based on the application of the law to undisputed 
facts.  The Veteran contends that he received 
preauthorization from VA for foot surgery he underwent at the 
Trinity Regional Medical Center on May 21, 2007.  The VAMC 
contends that he did not receive such authority before 
receiving these medical services.  Thus, the facts are not 
undisputed in this case.  The record reflects that the 
Veteran has not been furnished a VCAA letter.  As such, the 
claim must be remanded to cure this notice defect.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and inform him 
of what information or evidence is 
necessary to substantiate the claim for 
reimbursement; what subset of the 
necessary information or evidence, if 
any, the Veteran is to provide; and what 
subset of the necessary information or 
evidence, if any, the VA will attempt to 
obtain.  

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



